 1                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10   BOARD OF TRUSTEES OF THE               No. CV 19-221 PA (GJSx)
     CALIFORNIA IRONWORKERS
11   FIELD PENSION TRUST, BOARD OF          JUDGMENT
     TRUSTEES OF THE CALIFORNIA
     IRONWORKERS FIELD WELFARE
12   TRUST, BOARD OF TRUSTEES OF
     THE CALIFORNIA FIELD
13   IRONWORKERS VACATION TRUST
     FUND, BOARD OF TRUSTEES OF
14   THE CALIFORNIA FIELD
     IRONWORKERS APPRENTICESHIP
     TRAINING AND JOURNEYMAN
15   RETRAINING FUND, BOARD OF
     TRUSTEES OF THE CALIFORNIA
16   AND VICINITY FIELD
     IRONWORKERS ANNUITY TRUST
17   FUND, BOARD OF TRUSTEES OF
     THE CALIFORNIA FIELD
     IRONWORKERS ADMINISTRATIVE
18   TRUST, BOARD OF TRUSTEES OF
     THE CALIFORNIA FIELD
19   IRONWORKERS LABOR
     MANAGEMENT
20   COOPERATIVE TRUST FUND,
     BOARD OF TRUSTEES OF THE
     IRONWORKERS WORKERS’
21   COMPENSATION TRUST, AND
     BOARD OF TRUSTEES OF THE
22   IRONWORKER MANAGEMENT
     PROGRESSIVE ACTION
23   COOPERATIVE TRUST, ,
                Plaintiffs,
24
          v.
25
     PRECISION STEEL – POST
26   TENSION, LLC, a Nevada limited
     liability company,
27              Defendants.
28
 1         In accordance with the Court’s Order granting the Motion for Default Judgment filed
 2   by plaintiffs Board of Trustees of the California Ironworkers Field Pension Trust, Board of
 3   Trustees of the California Ironworkers Field Welfare Trust, Board of Trustees of the
 4   California Field Ironworkers Vacation Trust Fund, Board of Trustees of the California Field
 5   Ironworks Apprenticeship Training and Journeyman Retraining Fund, Board of Trustees of
 6   the California and Vicinity Field Ironworkers Annuity Trust Fund, Board of Trustees of the
 7   California Field Ironworkers Administrative Trust, Board of Trustees of the California Field
 8   Ironworkers Labor Management Cooperative Trust Fund, Board of Trustees of the
 9   Ironworkers Workers’ Compensation Trust, and Board of Trustees of the Ironworker
10   Management Progressive Action Cooperative Trust (collectively “Plaintiffs”),
11         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
12         1.     Plaintiffs shall have judgment entered in their favor against Precision Steel –
13                Post Tension, LLC (“Defendant”) for unpaid contributions of $1,428.45,
14                liquidated damages of $954.09, prejudgment interest of $93.16, attorneys’ fees
15                pursuant to the formula provided in Local Rule 55-3 of $547.57, and costs of
16                $1,025.00, for a total monetary judgment against Defendant of $4,048.27; and
17         2.     Plaintiffs shall recover from Defendant postjudgment interest on the amount of
18                the Judgment from the date of entry of Judgment until the date the Judgment is
19                paid in full at the statutory rate pursuant to 28 U.S.C. § 1961(a).
20
21   DATED: September 9, 2019
22                                                      __________________________________
                                                                   Percy Anderson
23
                                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                                  -2-
